HAWKINS, J.
This is an appeal from final judgment upon a forfeited bail bond in the sum of one thousand dollars, against R. G. Gould as principal and Otto Lang and P. W. Gifford as sureties.
The facts are identical with those stated in cause No. 7256 in this court wherein the same parties are involved and reported in 252 S. W. 772, with the exception that the number of the case in the lower court in which the present forfeiture was taken is. No. 1497, and the bail bond involved was made in cause No. 210 on the docket of the Justice of the Peace.
The legal questions are identical. On the authority of Gould et aL v. State, supra, this judgment must be affirmed.